—Appeal by the defendant from a judgment of the Supreme Court, Kings County (J. Goldberg, J.), rendered April 28, 1999, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of depraved indifference murder beyond a reasonable doubt, either as a principal or under an acting in concert theory (see, People v Brathwaite, 63 NY2d 839; People v Register, 60 NY2d 270, cert denied 466 US 953).
Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]; People v Gaimari, 176 NY 84; People v Samuels, 203 AD2d 494). O’Brien, J. P., S. Miller, Schmidt and Cozier, JJ., concur.